UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6875


TREY ALEXANDER WILLIAMS,

                    Petitioner - Appellant,

             v.

CHARLES WILLIAMS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:19-cv-01065-DCC)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Trey Alexander Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Trey Alexander Williams seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2254 (2012) petition. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(A) (2012).        A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Williams has not

made the requisite showing. Accordingly, we deny Williams’ motions to appoint counsel

and to compel discovery, deny a certificate of appealability, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                             2